C. A. 4th Cir. [Certiorari granted, 533 U. S. 928.] The petitions for certiorari in these cases presented the same questions at issue in No. 00-878, Mathias et al v. WorldCom Technologies, Inc., et al. [certiorari granted, 532 U. S. 903], plus the additional question of subject-matter jurisdiction under 28 U. S. C. § 1331. We granted certiorari only on the additional question, and held the other questions pending their resolution in Mathias, supra. Oral argument has revealed, however, that we may be unable to reach the merits of the questions presented in Mathias. Therefore, to ensure that we have jurisdiction over all of the questions at issue in these cases, we grant the writ of certiorari to the United States Court of Appeals for the Fourth Circuit on the remaining questions presented by the petitions, and request that the parties brief those questions.
Briefs of petitioners are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 11, 2002. Respondents’ brief is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 1, 2002. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 15, 2002. Petitioners’ opening briefs and respondents’ brief shall not exceed 25 pages. Petitioners’ reply briefs, if any, shall not exceed 15 pages.
*1073This Court’s Rule 29.2 is suspended in these eases.
Justice O’Connor took no part in the consideration or decision of this order.